Citation Nr: 1745424	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  08-26 248A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for sural nerve neuropathy of the left lower extremity (left neuritis).

2.  Entitlement to an initial evaluation in excess of 20 percent for sural nerve neuropathy of the right lower extremity (right neuritis).

3.  Entitlement to an evaluation in excess of 20 percent for status post reconstruction, right ankle with degenerative joint disease.

4.  Entitlement to an evaluation in excess of 20 percent for status post reconstruction, left ankle with degenerative joint disease and painful surgical scar.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1989.

The matters seeking increased ratings for sural neuropathy of the bilateral lower extremities were originally before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction was subsequently transferred to the RO in Newark, New Jersey.

In an August 2011 decision, the Board granted increased initial 20 percent ratings for sural nerve neuropathy of each lower extremity, but denied ratings in excess of 20 percent.  The Veteran appealed the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court granted a Joint Motion for Remand, partially vacating the Board's decision only to the extent that it denied entitlement to initial ratings in excess of 20 percent each for bilateral sural nerve neuropathy, and remanding the claims to the Board for further proceedings consistent with the Joint Motion.  In September 2012, December 2012, and September 2016, the Board remanded the matters for additional development to ensure compliance with the terms of the Joint Motion.  

The September 2012 Board decision found that the matter of TDIU had been raised by the record and remanded the claim for further development.  Rice v.
Shinseki, 22 Vet. App. 447 (2009).
For the claims seeking increased ratings for status post reconstruction of the left and right ankle, the Veteran submitted a timely Notice of Disagreement (NOD) to a November 2015 rating decision that denied entitlement to a rating in excess of 20 percent for the service-connected right and left ankle disabilities, a Statement of the Case (SOC) was issued in April 2016, and a Substantive Appeal was received by VA in June 2016.  The Board acknowledges that the Agency of Original Jurisdiction (AOJ) has not yet certified these claims to the Board; however, they have been perfected for appeal to the Board and some of the development being requested in conjunction with the neuropathy claims is also pertinent to the bilateral ankle disability claims.  Therefore, the Board is taking jurisdiction of these claims.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will further delay an appellate decision on these matters.

In August 2017, the Veteran's representative submitted an Appellate Brief in support of the Veteran's claims along with private treatment records from June 2017 from Institute of Orthopedic Surgery and Sports Medicine and APG Neurology.  These records indicate ongoing treatment for the Veteran's neuropathy and ankle disabilities, but there are no recent records in the claims file.  As records regarding treatment for the Veteran's neuropathy and ankle disabilities are relevant to his appeal, on remand, the RO should attempt to obtain the complete medical records from these facilities.

Also, all updated VA treatment records from October 2016 to the present should be obtained and associated with the claims file.     

The Board's September 2016 remand directed that a new medical opinion be obtained from the December 2014 VA examiner, or a suitable substitute.  The examiner was asked to comment on the etiology of the Veteran's "seizure-type episodes" beginning in his feet, which were described by the Veteran and his wife in lay statements dated January 2016, as well as statements submitted by his children and former co-workers and employees in February 2013.  The examiner was also asked to opine whether it is at least as likely as not that these observed "seizures" were related to his sural neuropathy of the right and left lower extremities.  The examiner was directed to review the entire claims file, including the lay statements from the Veteran's wife in January 2016, private treatment records from Dr. P.M. in February 2015, which note a history of epilepsy, and the December 2014 VA examination of the peripheral nerves and feet.  

A medical opinion was obtained in December 2016 from the December 2014 VA examiner.  In the addendum opinion, the December 2014 VA examiner found that the condition was less likely than not proximately due to or the result of the Veteran's service-connected conditions.  The rationale provided was that there was no clinical documentation of seizure disorder in the service treatment records and the Veteran was not on any seizure medication.  The examiner also indicated that there was no connection between sural neuropathy and seizures, based on there being no clinical correlation and no literature available.  However, the examiner based his opinion on the lack of a seizure disorder and made general conclusions without any discussion as to whether the Veteran's specific symptoms were manifestations of his service-connected bilateral sural neuropathy.  The examiner did not mention the January 2016 lay statements from the Veteran and his wife describing the symptoms the Veteran experienced, including "sharp jabbing severe jolts" in his feet and body, and tensing up during a "seizure," with his arms drawn in and sucking in a gasp of air and holding his breath until the pain loosens its grip.  The examiner also did not discuss the February 2015 treatment record from Dr. P.M. noting a history of epilepsy.  Based on the foregoing, the Board finds that the December 2016 opinion is inadequate to determine whether any seizure type episodes described by the Veteran, his wife, and co-workers represent manifestations of his service-connected sural neuropathies or other service-connected disabilities.  On remand, a new medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Regarding the claim for entitlement to TDIU, the Board notes that the September 2016 remand also directed that the Veteran should be afforded appropriate VA medical examinations to determine the functional impairments of his service-connected disabilities.  The examiner was also asked to discuss whether there are combined effects of the Veteran's service-connected disabilities which result in a greater impairment, noting any psychological effects and commenting on whether the reportedly observed seizures are likely due to any service-connected disability.  Although the record reflects that the Veteran underwent individual VA examinations for his service-connected conditions (sural nerve neuropathy of the left and right lower extremities, left and right status post ankle reconstruction with DJD, status post glass excision right foot, and erectile dysfunction) in November and December 2016, no opinion was provided as to whether there were combined effects of the Veteran's service-connected disabilities which resulted in greater impairment.  

While the Federal Circuit has held that combined effects opinions are not always required in TDIU claims, see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board is also obliged to ensure that the AOJ complies with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board will also request an opinion addressing this issue.  

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, including securing from him any necessary VA Form 21-4142's, obtain the complete private treatment records from Institute of Orthopedic Surgery and Sports Medicine and APG Neurology.  

2.  Obtain and associate with the record all VA treatment records for the Veteran dated from October 2016 to the present.

3.  After the development requested in items 1 and 2 have been completed, arrange to obtain an opinion from an appropriate VA clinician addressing whether the Veteran's reported seizure-type episodes are related to his service-connected sural neuropathies of the left and right lower extremities or service-connected right and left ankle disabilities.

The entire claims file, to include a complete copy of this remand, must be made available to the VA clinician.  If the reviewing clinician determines that additional testing is required, such should be scheduled. 

a)  The VA clinician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's reported seizure-type episodes are related to his service-connected sural neuropathy of the left and right lower extremities and/or service-connected left and right ankle disabilities.

In providing this opinion, the clinician should include discussion of the Veteran's documented medical history and lay statements, including "sharp jabbing severe jolts" in his feet and body; the January 2016 statement from the Veteran's wife regarding his symptoms, including tensing up during a "seizure," with his arms drawn in and sucking in a gasp of air and holding his breath until the pain loosens its grip; the February 2015 private treatment record from Dr. P.M., noting a history of epilepsy; and the December 2014 VA examination reports on the peripheral nerves and feet. 

b)  Additionally, the VA clinician should comment on whether there are combined effects of the Veteran's service-connected disabilities (sural nerve neuropathy of the left and right lower extremities, left and right status post ankle reconstruction with DJD, status post glass excision right foot, and erectile dysfunction) which result in a greater impairment, noting any psychological effects and commenting on whether the reportedly observed seizures are likely due to any service-connected disability.

A rationale must be provided for all opinions and conclusions rendered.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal (including, for the increased rating claims for the service-connected right and left ankle disabilities, consideration of any evidence added to the record since receipt of the Veteran's VA Form 9 in June 2016).  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




